CHILTON, J.
A motion was made in the Chancery Court in this cause to dismiss the bill for want of equity, and the Chancellor overruled the motion, and held that the bill contained equity. An appeal was taken from his decision to this court, and the counsel agree here to raise no objection to the jurisdiction of this court, but desire our opinion upon the merits of the bill.
*446It is manifest tbat there has been no final decree in this cause. It is in tbe Chancery Court in the same condition in which it was before the motion was made, and it follows that this court has no jurisdiction of the appeal, and having no jurisdiction, it is clear that we are not warranted in taking jurisdiction by consent of the counsel. An appeal lies from an interlocutory order dissolving an injunction by statute, but no statute, and no rule of practice, authorizes us to take jurisdiction of such an appeal as this.
Appeal dismissed.